DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
 
Response to Arguments
 Applicant’s arguments, see pg. 7, filed 10/09/2020, with respect to 35 U.S.C. §112 (a) rejection of claim 6 have been fully considered and are persuasive.  The 35 U.S.C. §112 (a) rejection of claim 6 has been withdrawn. 
Applicant's arguments filed 10/09/2020 with respect to the 35 U.S.C. §112 (b) rejection of claims 1-16 and 21-23 have been fully considered but they are not persuasive. An explanation on how the amended claims are unclear is provided below.
Applicant's arguments filed 10/09/2020 with respect to the 35 U.S.C. §103 rejection of claims 1-16 and 21-23 have been fully considered but they are not persuasive. An explanation on how the amended claims are unclear is provided below.
As can be seen in Figure 2 of Gong the controller is authorized to control the UAV through connection 3 by connection 1 and 6 that connect to an ID registration database and an Air Control system respectively.  As best understood by the Examiner connection 1 or 6 would read on Applicants network that authorizes control of the vehicle.  Therefore the main difference between Gong an Applicants invention would be switching to a wide area network when outside of a certain boundary which the Examiner contends is taught by Neves as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 11, and 23 it is unclear what networks are controlling the vehicle and what networks are being used to authorize control.  
For example language “which authorization of control of the vehicle via a wireless local area network is permitted”, could mean the local area network is being used to control the vehicle or that the local area network is being used to authorize control of the vehicle.  For the purpose of compact prosecution the Examiner has interpreted the claims to mean that the vehicle is controlled using the “first network connection”.  Whereas, the wireless local area network and the wireless wide area network are used to authenticate the “service controller”.  This interpretation is supported by figures 3-7 of Applicants specification.
Claim 1 recites the limitation “the control device” in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution the Examiner has interpreted this claim language to mean “the service controller”.
The term "short-distance connection" in claims 1, 11, and 23 is a relative term which renders the claim indefinite.  The term "short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification cites a Bluetooth connection as a short distance connection, however the Bluetooth standard currently has a range from .5 meters to 100 meters (see https://en.wikipedia.org/wiki/Bluetooth).  No other indication is given in the specification to describe what is meant by a “short-distance connection” 
Claims 2-10, 12-16, 21 and 22 depend from claims 1 and 11, and are therefore rejected for the same reason.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9412278 (Gong et al.) in view of P. Neves, J. Soares and S. Sargento, "Media Independent Handovers: LAN, MAN and WAN Scenarios," 2009 IEEE Globecom Workshops, Honolulu, HI, 2009, pp. 1-6, doi: 10.1109/GLOCOMW.2009.5360720. (hereinafter Neves).
With respect to claims 1 
Gong teaches: A computer comprising a processor and a memory, the memory storing instructions executable by the processor such that the computer is (see at least Fig 1-3; #130 and #230; and col. 20 lines 30-40) programmed to:
establish a first network connection (see at least Fig 2; #3; and col. 23 lines 4-12) from a service controller (see at least Fig 1 and 2; #115 (a-c) and #250(a-c); and col. 23 lines 4-12) to the computer (see at least Fig 1; #120(a-c) and #260(a-c); and col. 23 lines 4-12), wherein the first network connection is a short-distance connection to the computer (see at least Fig 2; #3; and col. 23 lines 4-12 and lines 40-49; Discussing establishing a direct communication channel.  Also see 112 above.), wherein the computer is in a vehicle (see at least Fig 1; #120(a-c) and #260(a-c); and col. 23 lines 4-12) and the service controller is configured to control at least one of vehicle speed or heading via the first network connection (see at least Fig 1 and 2; #115 (a-c), #250(a-c), and #3; and col. 23 lines 4-12);
upon determining that a location of the vehicle is within a set of boundaries (see at least Fig 7, 18-21, 24, 28-30, 32-35, 40-42, 44, and 45; #710-750; and col. 34-35 lines 53-53; Discussing determining if the vehicle is within a geofence.), within which authorization of control of the vehicle via a wireless local area network is permitted (see at least Fig 2, 15, 18. 19; #1, #5, #6, #210, #1810, #1910; and col. 55 lines 20-42, col. 59 lines 9-24, col. 115 lines 4-25; Discussing using a network to determine if the user is authorized to control the UAV within a geofence area.) and receiving a first authorization certificate (see at least Fig 2, 8-11, and 27; #1, #5, #6, #210, #810, #910, and #4740; and col. 20-21, lines 45-20, col. 46 lines 10-25, and col. 101 lines 20-45; Discussing that a server is used to determine if the user that is operating the control device is authorized to use the UAV, and that the control device is authorized.  Also see 112.) by which the controller device is authenticated to the wireless local area network (see at least Fig 2, 8-11, and 27; #1, #5, #6, #210, #810, #910, and #4740; and col. 20-21, lines 45-20, col. 46 lines 10-25, col. 101 lines 20-45, and col 205 lines 12-32; Discussing that the authorization is done over a wireless network #1), authorize the control device to control the vehicle (see at least Fig 1 and 3; #115a-c; and col. 15 lines 10-55 and col. 24 lines 45-67) via the wireless local area network (see at least Fig 2, 8-11, and 27; #1, #5, #6, #210, #810, #910, and #4740; and col. 20-21, lines 45-20, col. 46 lines 10-25, col. 101 lines 20-45, and col 205 lines 12-32; Discussing that the authorization is done over a wireless network #1.  The Examiner notes that as best understood when read in light of the specification the wireless local area network is being used to authenticate the “control device” but not control the computer/vehicle as shown in Fig  of Applicants specification); and
then after determining that the location of the vehicle has moved outside the set of boundaries within which control of the vehicle by the service controller is permitted based on authorization via the wireless local area network (see at least Fig 1 and 38; #3810 and col. 13 lines 45-55, col. 26 lines 15-25, and col. 205 lines 12-32; Discussing only allowing the unmanned vehicle to travel in a certain area.  Therefore when the vehicle is outside of the area the authorization would be rescinded over network #1.), 
rescind authorization to control the vehicle based on the vehicle being outside the set of boundaries (see at least Fig 1, 3, and 38; #3810 and col. 13 lines 45-55, col. 26 lines 15-25, and col. 205 lines 12-32; Discussing only allowing the unmanned vehicle to travel in a certain area.),
authorizes the service controller, to control the vehicle outside the set of boundaries (see at least Fig 7; 710-770 ; and col. 33. Lies 25-45, col. col. 30 lines 20-30; Discussing different flight regulation in different areas depending on the user. Therefore one user may be able to control a UAV outside of a boundary if authorized but another user would not.  Also see above regarding authorization.),
controlling the vehicle outside the set of boundaries by the service controller via the first network connection (see at least Fig 1 and 2; #115 (a-c), #250(a-c), and #3; and col. 23 lines 4-12). 
Although Gong teaches imposing restrictions when the vehicle is outside the geofence boundary (see at least col. 137 lines 55-67) and that the restrictions could be a change in communication (see at least col. 146 lines 40-50).  Additionally Gong teaches changing form a direct communication mode between the UAV and a geofence device to an indirect communication mode between the UAV and geofence device when the UAV is a certain distance away from the geofence device (see at least col. 127-128 lines 15-65).  In col 14 lines 4-20 Gong teaches that the communication throughout the specification may be direct or indirect.  
Therefore the Examiner contends that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the networks #1, #5, and #6 of Gong directly communicate when within range (i.e. via a local area network) and indirectly communicate when not in range (i.e. via a wide area network).   Gong does not discuss the specifics of switching networks and therefore does not specifically teach:
Request a second authorization certificate via a wireless wide area network, and 
upon receiving the second authorization certificate via the wireless wide area network, wherein the second authorization certificate authorize the user the service controller via the wireless wide area network 
However Neves teaches
Request a second authorization certificate via a wireless wide area network (see at least Fig 3-5 and §III Handover Execution; Discussing performing an authentication handshake.), and 
upon receiving the second authorization certificate via the wireless wide area network (see at least Fig 3-5, §III (Handover Completion), and §V (Wi-Fi to WiMAX Handover); Discussing allowing a user to use the other network after the handover is completed.), wherein the second authorization certificate authorize the user the service controller via the wireless wide area network  (see at least Fig 3-5, §III Handover Completion, and §V Wi-Fi to WiMAX Handover; Discussing allowing a user to use the other network after the handover is completed. Also see above regarding using a network to authenticate the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gong by, having the system request a second authorization certificate via a wireless wide area network, and upon receiving the second authorization certificate via the wireless 
In other words Gong teaches a server to authenticate a UAV, using a geofence, and that the there may be different levels of authentication between different geofence areas, and  Neves teaches the use of multiple networks for different ranges.
With respect to claim 2
Gong does not specifically teach:
wherein the wireless network is a Wi-Fi network operative to communicate within in a second set of boundaries defining an area larger than and including the set of boundaries.
However Neves teaches:
wherein the wireless network is a Wi-Fi network operative to communicate within in a second set of boundaries defining an area larger than and including the set of boundaries (see at least §VI Wi-Fi to WiMAX Handover; Discussing performing the handover before the user reaches the edge of the Wi-Fi cell.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gong by, having the wireless network is a Wi-Fi network operative to communicate within in a second set of boundaries defining an area larger than and including the set of boundaries 
With respect to claim 3
Gong teaches:
 wherein the location of the vehicle is determined by latitude, longitude, and altitude (see at least col. 16 lines 15-65).
With respect to claim 4
Gong teaches:
further programmed to compare the location of the vehicle to a geo-fenced boundary defined by the set of boundaries to determine whether the location of the vehicle is within the set of boundaries (see at least Fig 18; #1820; and col. 108-109 lines 50-30).
With respect to claims 5 and 16
Gong teaches:
wherein the user device, after being authenticated to the wireless local area network (see at least Fig 2, 15, 18. 19; #1, #5, #6, #210, #1810, #1910; and col. 55 lines 20-42, col. 59 lines 9-24, col. 115 lines 4-25), is authorized to control a plurality of vehicles including the vehicle for a predetermined period of time (see at least Fig 8; #830; col. 30 lines 30-60 and col. 46-47 lines 60-5).
With respect to claim 6:
Gong teaches:
after determining that the location of the vehicle is not within the set of boundaries, rescind authorization of the user device to control the vehicle (col. 49. Lines 24-50; Also see 112 above).
With respect to claim 7
Gong teaches:
wherein the authorization certificate is and received from transmitted to a server via a wide area network operative to communicate outside of the set of boundaries (see at least col. 38 lines 30-60).
With respect to claim 8
Gong teaches:
wherein the wide area network is a cellular network, satellite network or mesh network (see at least col. 38 lines 30-60).
With respect to claims 9 and 12
Gong teaches:
wherein the authentication credential includes user identification and a password (see at least Fig 8; #830; and col. 45 lines 15-40 and col. 57 lines 35-50).
With respect to claims 10, 13, and 14
Gong teaches:
wherein control of the vehicle includes actuation of one or more vehicle components including steering, powertrain, and braking
With respect to claims 11 and 23
Gong teaches: An apparatus comprising a service controller for a vehicle (see at least Abstract and Fig 1), the service controller including a processor and a memory, the memory storing instructions executable by the processor such that the service controller is (see at least Fig 1-3; #130 and #230; and col. 20 lines 30-40) programmed to:
establish a first network connection (see at least Fig 2; #3; and col. 23 lines 4-12) from a service controller (see at least Fig 1 and 2; #115 (a-c) and #250(a-c); and col. 23 lines 4-12) to the computer (see at least Fig 1; #120(a-c) and #260(a-c); and col. 23 lines 4-12), wherein the first network connection is a short-distance connection to the computer (see at least Fig 2; #3; and col. 23 lines 4-12 and lines 40-49; Discussing establishing a direct communication channel.  Also see 112 above.), wherein the computer is in a vehicle (see at least Fig 1; #120(a-c) and #260(a-c); and col. 23 lines 4-12) and the service controller is configured to control at least one of vehicle speed or heading via the first network connection (see at least Fig 1 and 2; #115 (a-c), #250(a-c), and #3; and col. 23 lines 4-12);
upon determining that a location of the vehicle is within a set of boundaries (see at least Fig 7, 18-21, 24, 28-30, 32-35, 40-42, 44, and 45; #710-750; and col. 34-35 lines 53-53; Discussing determining if the vehicle is within a geofence.), within which authorization is permitted, via a wireless local area network, for the service controller to control of vehicle (see at least Fig 2, 15, 18. 19; #1, #5, #6, #210, #1810, #1910; and col. 55 lines 20-42, col. 59 lines 9-24, col. 115 lines 4-25; Discussing using a network to determine if the user is authorized to control the UAV within a geofence area.), transmit first authentication credential to a first authentication server via the wireless local area network (see at least Fig 2; #1-6; #220; and col. 23-24 lines 33-50; Discussing determining if a user/UAV is authenticated to fly in a certain area.)  and
then, after determining that the location of the vehicle has moved is outside the set of boundaries within which authorization of control of the vehicle via the wireless local area network is permitted (see at least Fig 1 and 38; #3810 and col. 13 lines 45-55, col. 26 lines 15-25, and col. 205 lines 12-32; Discussing only allowing the unmanned vehicle to travel in a certain area.), transmit a second authentication credential requesting authorization to control the vehicle outside the set of boundaries (see at least Fig 7; #710-760; and col. 35 lines 4-60; Discussing using multiple zones.  The Examiner notes that it would have been obvious to one of ordinary sill in the art at the time the invention was filed to have different authentication servers for different zones. Also see below).
Upon receiving authentication from one of the first and second authentication servers, permit actuation of one or more vehicle components (see at least Fig 1 and 3; #115a-c; and col. 15 lines 10-55 and col. 24 lines 45-67) according to control by the service controller via the first network connection (see at least Fig 1 and 2; #115 (a-c), #250(a-c), and #3; and col. 23 lines 4-12) 
Although Gong teaches imposing restrictions when the vehicle is outside the geofence boundary (see at least col. 137 lines 55-67) and that the restrictions could be a change in communication (see at least col. 146 lines 40-50).  Gong does not specifically teach to:
transmit a second authorization credential to a second authentication server via a second wide area wireless network requesting authorization to communicate outside the set of boundaries via the wireless wide area network 
However Neves teaches
transmit a second authorization credential to a second authentication server via a second wide area wireless network (see at least Fig 3-5 and §III Handover Execution; Discussing performing an authentication handshake.), requesting authorization to communicate outside the set of boundaries via the wireless wide area network (see at least Fig 3-5, §III Handover Completion, and §V Wi-Fi to WiMAX Handover; Discussing allowing a user to use the other network after the handover is completed.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gong by, having the system transmit a second authorization credential to a second authentication server via a second wide area wireless network requesting authorization to 
Also see rejection to claim 1 above.
With respect to claim 15
Gong teaches:
wherein the location of the vehicle is received from a computer in the vehicle (see at least col. 96 lines 33-40).
With respect to claims 21 and 22
Gong teaches:
Wherein the first network connection is a short-range wireless connection or a physical connection (see at least Fig 1 and 2; #3; and col. 23 lines 4-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665